I agree with the views expressed by the Chief Justice relative to the claim of Pope  Talbot.
I wish to express, in addition, my dissent from the court's decision on the claim of P. H. Murphy  Son. In my judgment, the firm name "P. H. Murphy  Son" showed "the names of the persons interested as partners," within the fair meaning of section 2466 of the Civil Code. I see no good reason for giving the section the strict interpretation adopted by the court. Anyone dealing with a firm called "P. H. Murphy  Son" would naturally assume (as was the fact here) that the firm was composed of two men named Murphy, P.H. Murphy being the father, and the other member his son. This assumption would be correct in all but very unusual cases. The partnership designation, therefore, disclosed the surnames of the partners, and this, we have held, is sufficient. (Pendleton v. Cline, 85 Cal. 142, [24 P. 659]; McLean v. Crow, 88 Cal. 644, 26 P. 596].)
Rehearing denied.